KRAMER, Judge,
concurring:
I concur with the Court’s excellent opinion except as to that portion of part II.B. that concludes that the laws and regulations that were in effect in June 1993 were properly applied to determine that the appellant was a three-quarter-time student. The appellant has not contested this issue and I would not address it. The appellant has argued only that the 1992 amendments to the veterans benefits laws should have been applied to his claim. As the Court’s opinion properly concludes in the beginning of part II.B., this argument must fail because that statute explicitly limits its application to “enrollments in courses beginning on or after July 1, 1993,” not the case here. Veterans’ Benefits Act of 1992, Pub.L. No. 102-568, § 316(e), 106 Stat. 4320, 4334.